Title: From George Washington to Benjamin Lincoln, Jr., 9 November 1786
From: Washington, George
To: Lincoln, Benjamin Jr.



Sir,
Mount Vernon 9th Novr 1786.

I have received your letter of the 24th of Septr, together with the bill enclosed.
You will receive with this, the first of another sett of Bills, which Mr Watson the Drawer not only very readily gave, but likewise allowed interest upon the protested Bill, altho’ it is not customary to do so here, upon inland Bills of exchange. I shall forward the others next week, & you will be so good as to have them handed to Doctr Gordon’s agent as soon as may be.
I am sorry that the Doctrs commission has given his friends so much trouble; tho’ it can not be imputed to him, but must be considered as one of the lightest evils resulting from a paper currency. I am &c.

G: Washington

